Citation Nr: 1103518	
Decision Date: 01/27/11    Archive Date: 02/08/11	

DOCKET NO.  09-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Competency of the Veteran to handle the disbursement of 
Department of Veterans Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  


FINDING OF FACT

Competent medical evidence has established that, due to the 
Veteran's major affective/depressive disorder and 
recurring/relapsing alcohol dependence, he is not competent to 
manage his VA funds without limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of VA benefits.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 3.353 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326(a) (2010).  However, in Sims v. Nicholson, 19 Vet. 
App. 453 (2006), the United States Court of Appeals for Veterans 
Claims (Court) explicitly held that these notice and assistance 
provisions do not apply to determinations of competency.  
Accordingly, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.  Nonetheless, the RO provided the Veteran 
pre-adjudication notice in a letter of August 2007.  Moreover, VA 
has assisted the Veteran in obtaining evidence, and attempted to 
afford the Veteran VA examinations for the purpose of determining 
his competency to handle the disbursement of VA benefits.  

Competency

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his various 
contentions, as well as both VA and private inpatient and 
outpatient treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate  the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case argues that he is, in fact, competent to 
handle the disbursement of VA benefits.  More specifically, it is 
contended that the Veteran lives in his own apartment and pays 
his own bills, and that he does his own shopping and his own 
laundry.  According to the Veteran, he has been using his 
benefits "responsibly and competently," and is therefore 
competent to handle the disbursement of VA funds.  

In that regard, the issue of whether or not a Veteran is 
competent to receive direct payment of VA benefits is controlled 
by 38 C.F.R. § 3.353(a), which provides that a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without limitation.  
Unless medical evidence is clear, convincing, and leaves no doubt 
as to the person's incompetency, a rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
Determinations relative to incompetency must be based upon all 
evidence of record.  Moreover, there should be a consistent 
relationship between the percentage of disability, facts relating 
to commitment or hospitalization, and the holding of 
incompetency.  The Board notes that there is a presumption in 
favor of competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or her 
own affairs, including the disbursement of funds without 
limitation, such doubt is to be resolved in favor of competency.  
38 C.F.R. § 3.353 (2010).  

In the case at hand, a review of the record discloses that the 
Veteran has been in receipt of a permanent and total disability 
rating for pension purposes, as well as special monthly pension 
based on the need for the regular aid and attendance of another 
person, since June 28, 2006.  Service connection is currently in 
effect for a skin condition, evaluated as noncompensably 
disabling.  Nonservice-connected disabilities considered for the 
purpose of nonservice-connected pension include hepatitis C, 
evaluated as 100 percent disabling; a major depressive disorder, 
evaluated as 50 percent disabling; residuals of fracture of the 
left ankle, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; pancreatitis, evaluated as 
10 percent disabling; a seizure disorder, evaluated as 10 percent 
disabling; and the residuals of fracture of the right ankle, 
evaluated as noncompensably disabling.  

The Board notes that, at the time of a period of VA 
hospitalization in June 2006, the Veteran indicated that he had 
been depressed for the past five years.  According to the 
Veteran, his "social stressors" consisted of being homeless and 
having no money.  The Veteran indicated that he had a problem 
with alcohol, and had, in fact, been drinking for 40 years.  
Reportedly, the Veteran had been arrested a number of times for 
alcohol-related problems, and was unable to keep a job.  
Moreover, he felt both homeless and helpless, with low motivation 
and energy and an inability to sleep, such that he often 
contemplated suicide as an option.  

At the time of a subsequent period of VA hospitalization in 
July 2006, it was noted that the current admission represented 
one of multiple psychiatric admissions for the Veteran, who had 
been voluntarily admitted for detoxification after falling while 
intoxicated, sustaining lacerations to his scalp and back which 
required sutures.  Noted at the time was that the Veteran had 
recently been discharged and readmitted multiple times in the 
past 30 days.  

Noted at the time of a period of VA hospitalization covering the 
period from July to August 2006 was that the Veteran had a long 
history of alcohol dependence and major depression, and was 
presently homeless.  Reportedly, the Veteran had relapsed on 
alcohol following discharge, and had not been fully compliant 
with his medications.  Accordingly, he was currently being 
admitted for further stabilization and treatment.  

At the time of a subsequent VA period of hospitalization in 
September and October 2006, it was noted that the Veteran had 
arrived at the emergency room escorted by two police officers.  
In the emergency room, the Veteran reported a depressed mood, as 
well as problems sleeping.  Reportedly, the Veteran had a long 
history of depression, but was noncompliant with psychotropic 
medication.  Also noted was a long history of alcohol dependence.  
According to the Veteran, due to alcohol problems and depression, 
he had been unable to hold a job.  Also noted was that the 
Veteran felt hopeless and homeless, and as a result, contemplated 
suicide.  At the time of hospitalization, it was noted that the 
Veteran had a history of previous suicide attempts, including an 
attempt to strangle himself, as well as overdosing on medication 
and poisoning.  

In correspondence of November 2006, a private licensed practical 
nurse wrote that the Veteran had been admitted to her care 
facility with a diagnosis of seizure disorder, cirrhosis of the 
liver, alcohol abuse, depression, hepatitis C, hypertension, and 
affective mood disorder.  According to that licensed practical 
nurse, the staff of the care facility monitored the Veteran to 
ensure proper bathing and changing of clothes.  Moreover, every 
three months, he was transported to the local VA facility to see 
a psychiatrist in order to monitor his depression and affective 
mood disorder.  Due to the Veteran's diagnosis and short term 
memory loss, it was the feeling of the care facility staff that, 
were the Veteran not in a supervised setting, he would not take 
his medications as prescribed, prepare any meals, go to his 
medical appointments, or bathe and change clothes in a timely 
manner.  Moreover, by the Veteran's own admission and past 
history, he would resume abusing alcohol were he to be on his 
own, resulting in his becoming homeless.  

During the course of VA outpatient treatment in mid-July 2007, it 
was noted that the Veteran threatened suicide if he were declared 
incompetent and someone was appointed his payee.  In an addendum 
to that treatment record, however, it was further noted that, 
although the Veteran had become angry and threatened suicide, it 
was clear that he was not suicidal.  According to the treating 
psychiatrist, based on the Veteran's history of eight admissions 
within a five month period, and the continued use of alcohol 
while in a structured facility, it did not appear that the 
Veteran would be capable of managing funds in an unsupervised 
setting.  Accordingly, the Veteran was no longer competent "in 
the VA sense of the word."  

In a rating decision and accompanying correspondence dated in 
August 2007, it was proposed that the Veteran be judged 
incompetent.  The Veteran was informed that a fiduciary might be 
appointed to help him manage his VA benefits, and that payment of 
any money due him would be made directly to that fiduciary.  The 
Veteran was further informed that any person on institution 
appointed his fiduciary must use his payments for his benefit, 
and was responsible to VA for their use.  Finally, the Veteran 
was advised that he could request a hearing to present evidence 
or argument on any important point in his claim.  

In a rating decision of February 2008, it was determined that the 
Veteran was not competent to handle the disbursement of VA funds.  

During the course of VA outpatient treatment in August 2009, it 
was noted that the Veteran lived alone and had a van.  Also noted 
was that the Veteran bought his own groceries and paid all of his 
own bills.  Reportedly, the Veteran was "his own guardian as far 
as he knew."  While in the past, the Veteran had been declared 
"incompetent," and guardianship had been considered, according to 
the Veteran, he now only had someone who checked on his living 
situation once yearly.  

In an attempt to determine whether the Veteran was, in fact, 
competent to handle the disbursement of VA funds, the RO, in 
December 2009, attempted to schedule the Veteran for various VA 
examinations.  However, that same month, the Veteran called and 
cancelled those examinations.  

In a deferred rating decision of March 2010, it was noted that 
the Veteran had appealed a finding of incompetency, and that he 
was apparently under periodic review, but otherwise acted on his 
own behalf.  Reportedly, the Veteran had failed to report for his 
last requested competency examinations.  While the Veteran had 
been informed that he should submit evidence of competency, he 
had not done so.  

In a Report of Contact dated in March 2010, it was noted that 
numerous attempts to contact the Veteran had met with no success.  
Further noted was that the Veteran currently resided at a halfway 
house between the State of Missouri mental hospital and state 
prison.  Reportedly, the phone number listed for the Veteran was 
for a state agency located between those two facilities, and a 
search of the directory failed to locate the Veteran.  

As is clear from the above, the Veteran suffers from considerable 
disability affecting his competency to handle the disbursement of 
VA benefits.  While the Veteran has argued that he is, in fact, 
competent to handle the disbursement of VA benefits, his 
statements are outweighed by the overwhelming medical evidence 
that he is not competent to manage his financial affairs.  In 
that regard, and as noted above, the Veteran has been 
hospitalized on numerous occasions for a major 
depressive/affective disorder, as well as recurring alcohol 
dependence.  Moreover, a VA psychiatrist has indicated that, 
based on the Veteran's history of eight hospital admissions 
within a five month period, and the continued use of alcohol in a 
structured facility, it did not appear that the Veteran would be 
capable of managing funds in a nonsupervised setting.  
Accordingly, the Veteran was no longer competent "in the VA sense 
of the word."  Under the circumstances, the Board finds that the 
weight of competent medical evidence reflects that the Veteran is 
incompetent to handle the disbursement of funds for VA purposes.  

In reaching this determination, the Board has taken into 
consideration the aforementioned evidence to the effect that the 
Veteran lives alone, pays his own bills, and only has someone who 
"checks on his living situation once yearly."  However, the 
Veteran has refused to cooperate, which is to say, report for VA 
examinations, scheduled in an attempt to determine whether that 
single clinical record is, in fact, representative of his 
everyday functioning.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Under the circumstances, the Board is compelled to 
conclude that the Veteran remains incompetent for the purpose of 
receiving the direct payment of his VA benefits.  


ORDER

The Veteran is not competent to handle the disbursement of 
Department of Veterans Affairs funds.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


